 PANSCAPE CORPORArIONPanscape Corporation and Robert E. Shreve. ('ase25 CA -7145August 8, 1978SUPPLEMEN'AIL DEC('ISION AN[) ORDl) RB'r C( ilRS1AN F,%NNIN(, AND) Mi1 HI RS J.I NKINSANt) Mt RPltMOn May 1, 1978. Administrative Law Judge FlenryL. Jalette issued the attached Supplemental I)ecisionin this proceeding. Ihereafter. Respondent filed cx-ceptions and a supporting brief, and General ( oun-sel filed it brief in support of the Adtministrative lIaxsJudge's Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its alu-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulilngs.findings, and conclusions of the Administiatie L[aoJudge and to adopt his recommended Order.ORI):'RPursuant to Section 10(c) of the National laborRelations Act, as amended. the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative laws Judge and herebsorders that the Respondent. Panscape ('orporation.Muncie. Indiana, its officers. agents. successors. andassigns. shall take the action set forth in the said rec-ommended Order.SUPPLEMENTAL DECISIONHENRY L JAI II it Administrative 1 aw Judge: I his is asupplementary proceeding to determine the amount ofbackpay due Robert E. Shreve. David R. Jackson. andRichard D. Burton, individuals found by the Board in aDecision and Order issued on .lune 10. 1976.1 to have beendischarged by the above-named Respondent in violation ofSection 8(a)( ) and (3) of the Act. On Juls 5. 1977, theCourt of Appeals for the Seventh Circuit entered its judg-ment. enforcing in full the backpas provisions of theBoard's Order, and, controversy having arisen over theamount of backpays due under the terms of such Order. theRegional Director for Region 25 on December 14. 1977.issued a backpa, specification and notice of hearing detail-ing the sums of money due Shreve. Jackson, and Burton.On December 22, 1977. Respondent timel' filed its answer' 224 NI RB 616to the backpay specification and hearing on the matter wasopened on March 6, 1978, and closed on March 7. 1978.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bythe parties. I make the following:I INI)IN(S oi F(-iI PRFI iIMINAR' S 'rI ,IMN1 Ri SPONl)FNT'S REQItESr FORD)[l)I A1s11 IINItlON Of l1111 )MINISIRAIIVF LAW JU' (iFThe backpa, specification issued in this case gave noticeof hearing for March 6. 1978. at 10 a.m. Pursuant to infor-mal arrangements. the hearing was rescheduled for 11 a.m.,on March 6. but due to transportation problems I did notarrive at the hearing until around 12:30 p.m. At that time,counsel for Respondent had already left, presumably forlunch: however, when he did not return, attempts weremade to reach him by calling his office and leaving a mes-sage that I had arrived. A call was also placed to the officeof Respondent in Muncie. Indiana. by counsel for GeneralCounsel who advised that one of the individuals who hadbeen present with counsel at the hearing had returned toMuncie. Indiana, and said individual reported that he didnot know where counsel for Respondent was. At 4:05 p.m.the record was opened for the purpose of reciting the fore-going, as well as to instruct counsel for the General Coun-sel to advise counsel for Respondent, both by telephoneand telegram, that the matter had been postponed until9:30 the following morning, with advice that the hearingwould proceed with or without his attendance. At 9:35 a.m.the following morning the hearing was resumed. Counselfor General Counsel advised that he had telephoned coun-sel for Respondent's office the previous afternoon to notifyhim that the hearing would resume at 9:30 a.m. and wouldproceed with or without him. The message was left withcounsel for Respondent's secretary. A similar message wasleft with Respondent's general field superintendent. At thattime the hearing was recessed until 10 a.m. with instruc-tions to the General Counsel to advice counsel for the Re-spondent as well as Respondent in Muncie that the hearingwould proceed at 10 a.m., and that if they intended toappear they were to let the court know and the court wouldaccommodate them and wait a reasonable period of timefor their arrival. Counsel for Respondent appeared at 10a.m. and the hearing proceeded. Thereafter, upon consider-ation of Respondent's answer to the backpay specification.I granted a motion of the General Counsel to strike certainportions of the answer. Essentialls, what was stricken wasRespondent's denial that the gross backpay formula wasan appropriate formula for ascertaining the gross backpasdue the discriminatees. Ilowever. Respondent was givenlease to adduce evidence that the interim earnings of thediscriminatees exceeded those which the General Counselhad conceded in the backpay specification. After the testi-mons of two witnesses. Respondent requested the continu-ance of the matter on the grounds that the witnesses toprove offers of reinstatement, namely. Kuhrman Hall.president of Respondent. and Bruce Sutton. general man-ager and ,ice president of Respondent, were not availablethat day. Hall was not available assertedly because of ne-gotittions with a union. Sutton could probably have been237 NILRB No. 58357 I)EI( ISIONS ()F NATIONAL LABOR RELATIONS BOARDthere that day, but counsel for Respondent was not certain.The request for a continuance to a later date was deniedwith leave to counsel to contact Hall and Sutton to arrangefor their appearance that day. After a brief recess, counselfor Respondent returned to advise the court he had beeninstructed that, due to the court's previous rulings thatmorning, Respondent did not feel it could receive a fairhearing even if its witnesses were there, and the request fora continuance was renewed. Ihe request was denied andthe hearing was closed.Based upon the foregoing, Respondent in its brief hasmoved that I disqualify myself and in support of such mo-tion submitted an affidavit of bias prejudice and requestfor disqualification executed by its president, Kuhrman L.Hall. The request for disqualification is denied. Section102.37 of the Rules and Regulations of the National LaborRelations Board, Series 8. as amended, provides for thedisqualification of an administrative law judge upon thefiling of a request with affidavit setting forth in detail thematters alleged to constitute grounds for disqualification.Such affidavit has been filed and it is evident, and I find,that it is insufficient on its face to support the request fordisqualification. Essentially. the affidavit for disqualifica-tion is predicated upon the grounds that I granted the (ien-eral Counsel's motion to strike portions of Respondent'sanswer, and I denied a request for a continuance of thehearing after the opening of the hearing had been delayeddue to the lateness of my arrival. The fact that I ruledadversely to Respondent on the motion to strike certainportions of its answer to the backpay specification is insuf-ficient ground for disqualification, and the fact that theopening of the hearing was delayed due to the lateness ofmy arrival was insufficient basis for Respondent's failureto have witnesses available on the following day.II. IIF BiA( KP.Y (()MPI IAIAIONA. Richard ). BurtonThe specification alleges, Respondent's answer did notdeny, and I find that Burton's backpay period began June6. 1975, and ended on August 17, 1975, insofar as this pro-ceeding is considered. The specification alleged, Respon-dent's answer did not deny, and I find that Burton's grossbackpay was determined by using the earnings of replace-ment employee Kent Sutton.The specification alleges, Respondent's answer did notdeny, and I find that during the second quarter of 1975.from June 6 to June 30, 1975. Burton was unemployed andhad no interim earnings, that Sutton's earnings for the pe-riod were $492.03. Accordingly, I find that the net backpaydue Burton for that period is $492.03.The backpay specification alleges that during the thirdquarter of 1975 through August 17, 1975. Burton had inter-im earnings of $179.55 and expenses of $31.92 incurred insearching for work and driving 266 miles. In its answer,Respondent denied that Burton had driven 266 miles andhad expenses of $31.92. and asserted that Burton failed toreport all of his earnings to the Board and in fact earnedover $350 during the third quarter. Burton testified andRespondent adduced no testimony from him that he hadinterim earnings in excess of $179.55. As to the expensesincurred in seeking work, Burton testified respecting thetrips that he made and Respondent offered into evidence areport made by Burton to the Regional Office of the Na-tional I abor Relations Board respecting his attempts tofind interim employment. According to Respondent's Ex-hibit 1, Burton did travel 266 miles in seeking interim em-ployment and I find that he thereby incurred, at a rate of12 cents per mile, expenses of $31.92. Inasmuch as thebackpay specification alleges, and the answer of Respon-dent does not deny, that the replacement employee, Sutton,earned $182.65 during the third calendar quarter, I findthat Burton's net backpay for the third calendar quarterwas $35.02.B. Dilid R. JacksonI he backpay specification alleged, Respondent's answerdid not deny, and I find that Jackson's backpay periodbegan on June 6, 1975. and ended, for purposes of thisproceeding, on August 17, 1975.T he backpay specification alleged that Jackson's grossbackpay was determined by using the earnings of replace-ment employee Randy Pritchard. Respondent denied thatRandy Pritchard was a representative replacement employ-ee but this denial was stricken for failure to conform withSection 102.54(b). inasmuch as it constituted no more thana general denial of matters within the knowledge of Re-spondent. Accordingly. I find that Randy Pritchard was areplacement employee and that his earnings are an appro-priate measure of the gross backpay due Jackson.I he backpay specification alleged that Jackson had beenunemployed during the backpay period and had no interimearnings. In its answer, Respondent asserted that Jacksonhad interim earnings of approximately $500, but adducedno evidence in support of this assertion. Accordingly, Ifind that the earnings of replacement employee RandyPritchard were $214 in the second quarter of 1975, and$893 in the third quarter of 1975, and as Jackson had nointerim earnings, his net backpay is a total of suchamounts.C. Robert E. ShreveThe backpay specification alleges that Shreve's backpayperiod began June 6, 1975, and ended on June 30, 1977. Inits answer, Respondent denied that the backpay periodended on June 30. 1977, and asserted that at a hearingbefore an Administrative Law Judge on October 20, 1976,its president made a bona fide offer of reemployment toShreve on two occasions and that later, after the winter of1976 77, Respondent, by its attorney, offered employmentto Shreve prior to June 30, 1977. No evidence was adducedby the Respondent in support of its assertion. Accordingly,I find that the backpay period is as alleged in the backpayspecification; namely, June 6, 1975, to June 30, 1977.The backpay specification alleged that Shreve's grossbackpay was determined by using the earnings of replace-ment employees Charles Whicker, from June 9 throughI)ecember 1975; James Terry from February 20 throughthe first quarter of 1976: and Ronald Taulbee, from the358 PANSCAPE CORPORATIONbeginning of the second quarter 1976 through June 30.1977. In its answer, Respondent stated that Whicker wasnot a replacement employee, but rather was extra help. andwhen Shreve left Respondent's employment it was not nec-essary to replace him because his production had been sopoor that he did not need a replacement. This portion ofRespondent's answer was stricken as being insufficient tomeet the requirements of Section 102.54(b) of the Board'sRules and Regulations. Since Respondent was disputingthe basis for the computation of Shreve's gross backpay, itwas incumbent upon it to set forth in its answer the basisupon which Shreve's backpay should be determined. Itsanswer was, in effect, a general denial. Accordingly. I findthat the earnings of Whicker, Terry., and Taulbee for theperiods set forth above are an appropriate measure of thegross backpay due Shreve.The backpay specification set forth in paragraph Il(c)Shreve's interim earnings and source of interim emploN-ment. In its answer, Respondent had asserted that Shrevehad interim earnings substantially in excess of those con-ceded by the General Counsel in paragraph Il(c): how-ever, Respondent adduced no evidence in support of itsassertion, and therefore I find that the interim earnings ofShreve were as conceded in paragraph Il(c) of the back-pay specification.III SL MMARN'Summarizing the facts described above, I conclude thatRespondent's obligation to make whole the employees un-der the Board Order and court judgment will be dischargedby pan ment to the employees named below of the amountset opposite their names, plus interest accrued to the dateof payment pursuant to such order and judgment. minusthe tax withholding required by Federal and state laws:Richard D. BurtonDavid R. JacksonRobert E. Shreve$ 527.05$ 1,107.00$12,106.02On the basis of the foregoing findings and conclusions. Irecommend that the Board issue thefollowingrecommended:ORDERRespondent. Panscape Corporation, Muncie, Indiana,its officers. agents, successors. and assigns, shall pay to theemployees named above as net backpay the amounts setopposite their names less any tax withholding required bylaw, plus interest in accordance with Florida Steel Corpora-tion. 231 NLRB 651 (1977).359